IN THE SUPREME COURT OF THE STATE OF DELAWARE

      SHANNON MATHIS,                       §
                                            §   No. 278, 2018
            Defendant Below,                §
            Appellant,                      §
                                            §
            v.                              §   Court Below—Superior Court
                                            §   of the State of Delaware
      STATE OF DELAWARE,                    §
                                            §   Cr. ID 130700179 (N)
            Plaintiff Below,                §
            Appellee.                       §

                               Submitted: June 8, 2018
                                Decided: June 19, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                        ORDER

          Upon consideration of the rule to show cause and the appellant’s response, it

appears to the Court that:

          (1)     On May 25, 2018, the Court received the appellant’s notice of appeal

from the Superior Court’s order dated April 20, 2018, denying his motion for

postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely notice of appeal

should have been filed on or before May 21, 2018.

          (2)     The Senior Court Clerk issued a notice directing the appellant to show

cause why the appeal should not be dismissed as untimely. 1 The appellant filed a



1
    Del. Supr. Ct. R. 29(b).
response to the notice to show cause on June 8, 2018, contending that he did not

receive the Superior Court’s order until April 25, 2018 and then he could not get to

the prison law library until May 1, 2018.                  He contends that, under these

circumstances, he could not file his notice of appeal in sufficient time for it to reach

the Court before the expiration of the 30-day deadline on May 21.

       (3)     We disagree.        Even assuming that the appellant was delayed in

obtaining assistance from the prison law library to file his appeal, he offers no

explanation for why he could not file his appeal papers within the remaining three-

week time frame.

       (4)     Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period to

be effective.3 An appellant’s pro se, incarcerated status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.4

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, an untimely appeal cannot be considered.5

The appellant’s case does not fall within the exception to this rule.. Thus, his

untimely appeal must be dismissed for lack of jurisdiction.



2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 10(a) (emphasis added).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).

                                                 2
     NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                BY THE COURT:


                                /s/ Gary F. Traynor
                                Justice




                                  3